Citation Nr: 1119886	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  01-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to an initial, compensable rating for tremors of the head and neck, prior to May 3, 2004.

2.  Entitlement to a rating in excess of 10 percent for tremors of the head and neck, from May 3, 2004.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from December 1963 to September 1967, and from December 1990 to May 1991.

In October 1999, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

This appeal to the Board of Veterans Appeals (Board) arose from a February 2002 RO rating decision that, inter alia, granted service connection and assigned an initial, noncompensable rating for tremors of the head and neck, effective July 17, 1998.  In March 2002, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  A statement of the case (SOC) was issued in October 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2002.
 
In November 2003, the Board remanded the claim for a higher initial rating to the RO for further development of the evidence and for due process development.  After accomplishing some of the requested action, the RO continued the denial of the claim (as reflected in the February 2005 supplemental SOC (SSOC)).

In August 2005, the Board again remanded the claim for a higher initial rating to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development of the evidence and for due process development.  In a February 2006 rating decision, the AMC granted a 10 percent rating for tremors of the head and neck, effective May 3, 2004.  The AMC issued an SSOC later in February 2006.



Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board characterized this matter in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, while the RO has granted a higher rating of 10 percent during the pendency of the appeal, inasmuch as higher ratings are available for the disability at issue before and after May 3, 2004, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board recharacterized the appeal as encompassing both matters set forth on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2006, the Board again remanded the Veteran's claims to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a September 2007 SSOC) and returned the matters on appeal to the Board.

In May 2008, the Board denied an initial, compensable rating for tremors of the head and neck, prior to May 3, 2004, and remanded to the RO, via the AMC, the matter of entitlement to a rating in excess of 10 percent for tremors of the head and neck since May 3, 2004.  After completing the requested action, the AMC continued the denial of the claim (as reflected in an October 2009 SSOC), and returned the matter remaining on appeal to the Board.  In February 2010, the Board denied the claim for a rating in excess of 10 percent from May 3, 2004.  

The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 memorandum decision, the Court vacated the Board's decision and remanded the claim for an initial, compensable rating for tremors of the head and neck, prior to May 3, 2004, to the Board for further proceedings consistent with the memorandum decision.

The Veteran also appealed to the Court the February 2010 Board decision denying a rating in excess of 10 percent for tremors of the head and neck, from May 3, 2004.  In October 2010, the Court granted the joint motion for remand filed by representatives for parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion. 

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV), as reflected in a March 1999 VA Form 21-22.  In letters received in November 2009 and January 2010, the Veteran requested revocation of the power of attorney (POA) in favor of DAV, and requested that Michael R. Viterna, Esquire, be named as his new POA, effective immediately.  In January 2009, VA received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming Michael R. Viterna, a private attorney, as the Veteran's representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2010).

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, as the Board noted in the February 2010 remand, in the August 2005 remand, the Board referred a claim for service connection for bilateral hand tremors to the RO for appropriate action.  In the July 2006 remand, the Board referred claims for compensable ratings for the Veteran's service-connected hearing loss and erectile dysfunction.  As it does not appear that these claims have been adjudicated, they are, again, referred to the RO for appropriate action.  In addition, in an August 2006 statement, the Veteran reported that he had a torn retina and required eye surgery.  He stated that he believed that this was tied to his neurological problems causing his head, neck, and hand problems.  As there is no indication in the record that a claim for service connection for a torn retina, as secondary to service-connected tremors of the head and neck, has yet been addressed by the RO, this matter is not properly before the Board; hence, it is, again, referred to the RO for appropriate action.


REMAND

In light of points raised in the Court's memorandum decision and the parties' joint motion for remand, as well as review of the claims file, the Board finds that further RO action on the claims on appeal is warranted.

In this case, the RO has assigned rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8099-8103, which indicates that the tremors of the head and neck are being evaluated, by analogy, to a convulsive tic.  See 38 C.F.R. §§ 4.20 and 4.27.  Under DC 8103, a convulsive tic warrants a noncompensable rating when mild, a 10 percent rating when moderate, and a 30 percent rating when severe.  A note indicates that the rating depends on frequency, severity, and muscle groups involved.  38 C.F.R. § 4.124a, DC 8103.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In the May 2008, the Board denied an initial, compensable rating for tremors of the head and neck prior to May 3, 2004, finding that the severity of the Veteran's service-connected disability during the period in question could be described as no more than mild.  In the May 2010 memorandum decision, the Court determined that the Board failed to appropriately consider the rating criteria by only considering the "severity" of the Veteran's tremors and not the "frequency" or "muscle groups involved," as required by DC 8103.  

In February 2010, the Board denied a rating in excess of 10 percent for tremors of the head and neck, from May 3, 2004, noting that the pertinent medical evidence reflected consistent disruptions of the Veteran's tremors of the head and neck that were moderate, that a November 2005 VA examiner specifically described the tremors of the head and neck as moderate, and that a July 2009 VA examiner concluded that the Veteran's tremor was essentially unchanged since the November 2005 examination.  However, as noted in the joint motion of the parties, the Board did not "include a discussion of what moderate symptoms entailed and did not point to medical evidence that discusses the muscle groups involved." Also, as noted in the joint remand, the Board did not adequately discuss the frequency of the Veteran's tremors, in accordance with DC 8103.

In light of the points raised in the Court's May 2010 memorandum decision and parties' joint motion for remand, and because the record does not include a medical opinion that, fully and clearly, discusses the "frequency" of, and "muscle groups involved" with respect to, the Veteran's service-connected tremors of the head and neck, as required by DC 8103, the Board finds that further medical development of the claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The individual designated to examine the Veteran should evaluate the severity of the Veteran's service-connected tremors of the head and neck from the July 17, 1998, effective date of service connection to the present.  Such examination should include a discussion of the frequency and severity of such tremors, as well as the muscle groups involved, and an assessment, based on such factors, as to whether such tremors are most accurately characterized as mild, moderate, or severe.  If possible, the examiner should determine whether the severity or frequency of such tremors have changed since July 17, 1998, and identify any such periods of increased or decreased severity or frequency.  

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claims for higher ratings for tremors of the head and neck (as these claims, emanating from an original award of service connection, claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Also, the record reflects that there may be outstanding VA medical records pertinent to the claims on appeal.  In this regard, the claims file reflects that the Veteran had been receiving treatment for his head and neck tremors at the VA Medical Center (VAMC) in Houston.  While the claims file currently includes outpatient treatment records from the Houston VAMC dated to August 2008, more recent records of VA treatment for the disability on appeal might be available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for tremors of the head and neck, since August 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Furthermore, while the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO for the following actions:

1.  The RO should obtain from the Houston VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected tremors of the head and neck, since August 2008,  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician is advised that the purpose of this examination is to obtain information as to the severity of the Veteran's service-connected tremors of the head and neck from the July 17, 1998, effective date of service connection to the present.  The physician should discuss the frequency and severity of such tremors, as well as the muscle groups involved, and provide an assessment, based on such factors, as to whether such tremors are most accurately characterized as mild, moderate, or severe.  

The examiner should specifically indicate whether, based on consideration of the Veteran's documented medical history and assertions, the Veteran's tremors have changed in frequency and/or severity at any point(s) since July 17, 1998, and, if so, the approximate date(s) of any such change(s).

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.    This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


